DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, and 9-11 were amended in the response filed on 9/30/2021.  Claims 2-5 and 11 stand withdrawn.  Claims 1, 9, and 10, are currently pending and under examination.  
Response to Amendment
The Applicant's amendments, dated 9/30/2021, are sufficient to overcome the objection(s) to claims 1, 9, and 10 of record (see p. 3 of the OA dated 3/30/2021).  Accordingly the objection(s) are withdrawn. 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in the Markush group for variable “R3” of Formula (IV) in claims 1 and 9, the limitation “KF3B” should be deleted and replaced by –KF3B--.  
Appropriate correction is required.
Maintained Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 4-10 of the OA dated 3/30/2021).  The Examiner notes that the structures of compounds (IV) and (V) in claims 1, 9, and 10 were amended in the response filed on 9/30/2021 to include variables “R4” and “R5” (see [0009-0010] of the specification as filed), but that this does not affect the scope of the 1, R2, R4, and R5 are H and variable R3 is (HO)2B in amended formulae (IV) and (V)).  Regardless, the formulas have been updated in the rejection.

Claims 1, 9, and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Bentrem (“Molecular Mechanism of Action at Estrogen Receptor a of a New Clinically Relevant Antiestrogen (GW7604) Related to Tamoxifen” Endocrinology, 2001, 142, p. 838-846, of record) in view of Zhong (“Boronic prodrug of 4-hydroxytamoxifen is more efficacious than tamoxifen with enhanced bioavailability independent of CYP2D6 status” BMC Cancer, 2015, 15:625, p. 1-9, of record), and Lai (“Identification of GDC-0810 (ARN-810), an Orally Bioavailable Selective Estrogen Receptor Degrader (SERD) that Demonstrates Robust Activity in Tamoxifen-Resistant Breast Cancer Xenografts” J. Med. Chem. 2015, 58, p. 4888-4904, of record). 
Applicant Claims
	Applicant claims a compound of formula (IV) or (V) (see below, wherein formula (IV) is interpreted to cover both E/Z orientations of the double bond):

    PNG
    media_image1.png
    291
    624
    media_image1.png
    Greyscale
  and 
    PNG
    media_image2.png
    307
    620
    media_image2.png
    Greyscale
 wherein the following species is under examination: 
    PNG
    media_image3.png
    264
    382
    media_image3.png
    Greyscale
(see p. 13 of the response filed on 6/29/2020 and p. 2 and 6 of the OA dated 7/14/2020).
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Bentrem (see whole document) discloses the following compounds (see fig. 1 on p. 839): 
    PNG
    media_image4.png
    270
    337
    media_image4.png
    Greyscale
.  Tamoxifen is an antagonist to estradiol (E2) in estrogen receptor (ER)-positive breast tumors, 4-hydroxytamoxifen (4-OHT) is the active metabolite of tamoxifen, GW 5638 is a tamoxifen prodrug derivative, and GW 7604 is the presumed metabolite of GW 5638 (see abstract and introduction on p. 838-840).  Bentrem teaches that though tamoxifen is the endocrine treatment of choice for all stages of ER positive breast cancer, that tamoxifen also possesses some estrogen-like effects in the uterus that cause a modest increase in the risk of endometrial cancer.  In contrast, GW 5638 is a potent tamoxifen derivative that shows no uterotrophic activity in rats, thus making GW 5638 an attractive substitute for tamoxifen (see abstract and discussion section).  
Compounds GW 5638 and GW 7604 anticipate the instantly claimed genuses of claims 1, 9, and 10 wherein in instant formulae (IV) and (V), R1 and R2 are H and instant R3 is either H (GW 5638) or OH (GW 7604).  With particular regard to the species under examination (SERD 5), GW 5638 and GW 7604 differ from SERD 5 in that the boronic acid group of the instantly claimed species (-B(OH)2 at R3 of the 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Bentrem does not teach or suggest replacing the H or OH group at R3 of the instantly claimed compounds with a boronic acid group.  This deficiency is cured through the teachings of Zhong and Lai.  Zhong (see whole document) teaches a boronic prodrug of 4-hydroxytamoxifen (4-OHT) which has increased oral bioavailability as compared to 4-OHT.  With particular regard to claims 1, 9, and 10, Zhong teaches the following prodrug ZB497, which is hydrolyzed to form boronic acid intermediate B415 (the predominant form of the drug in vivo and in vitro-see first col. on p. 8), which is then oxidized to tamoxifen metabolite 4-OHT (see fig. 2 on p. 4 and discussion thereof in “metabolism and pharmacokinetics of ZB497” on p. 3-6):

    PNG
    media_image5.png
    92
    494
    media_image5.png
    Greyscale
. Zhong teaches that replacing the –OH group of 4-OHT with a boronic acid group provides a   boronic prodrug which has far superior bioavailability as compared to tamoxifen or 4-OHT.  Further the boronic acid prodrug further possesses the unique advantage in that it can reach a therapeutically effective concentration of 4-OHT at a fraction of the dose that would be required if tamoxifen or 4-OHT is administered (see abstract on p. 1 and discussion and conclusions section on p. 7-8, which refer to the figures and tables in the results section on p. 3-7). Additionally, Zhong teaches that cytochrome P450 enzyme 
	Zhong does not explicitly teach that other derivatives of tamoxifen, such as GW 5638 and GW 7604, can be improved using the same method.  However, Zhong teaches that the poor bioavailability of 4-OHT appears to be attributed in large part, if not entirely, to the free –OH group of 4-OHT, which is subject to O-glucuronidation reactions, resulting in rapid first pass clearance of 4-OHT (see background section on p. 1 to the first paragraph of p. 2).  Therefore, as GW 7604 also possesses the same free –OH group, then it would be reasonable for the skilled artisan to assume that the bioavailability of GW 7604 could be improved in the same manner as that of 4-OHT by replacing the –OH group with a boronic acid group.  Further, Zhong teaches that the need for the CYP2D6 enzyme to catalyze the hydroxylation of tamoxifen can also be obviated by introducing an easily oxidizable group (boronic acid) into the molecule which can be oxidized using reactive oxygen species found in the tumors themselves.  As the same type of hydroxylation reaction would also be required to hydroxylate GW 5638 to produce the active metabolite GW 7604, then it is also reasonable to assume 
	Lai (see whole document) is then cited to provide further evidence that the issues highlighted in Zhong above with respect to tamoxifen and 4-OHT are also concerns with respect to tamoxifen derivatives GW 5638 and GW 7604.  In particular see compounds 4 (GW 5638) and 5 (GW 7604) of Lai (figure 1 on p. 4889, and discussion thereof in introduction section on p. 4888-4889 and results and discussion section on p. 4892-4897).  Lai teaches that potent ER- degrader GW 7604 (see Table 1 on p. 4892 and Table 8 on p. 4895 and discussions thereof) is produced inefficiently from GW 5638 in human liver microsomes (see Table 2 on p. 4892 and discussion thereof) which leads to poor oral availability of GW-7604 (see first paragraph of second column on p. 4893).
	Therefore the combination of Zhong and Lai provide ample motivation to replace the –H or –OH group of compounds GW 5638 and GW 7640 of Bentrem with the  boronic acid group of Zhong in order to predictably provide a better bioavailable derivative of a highly potent ER- degrader, particularly as the teachings of Zhong indicate that the instant species would also possess the additional benefit that it could reach a therapeutically effective concentration of the active metabolite at a fraction of the dose that would be required if tamoxifen or 4-OHT is administered.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bentrem, Zhong, and Lai to arrive at the instantly claimed species with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to replace the  degrader which is superior to tamoxifen, both in terms of oral bioavailability and detrimental side effects, as it is known from Lai that compounds GW 5638 and GW 7640 possess the same bioavailability issues as tamoxifen and 4-OHT which are overcome using the boronic acid prodrug strategy of Zhong.  Also see MPEP 2143 B.
Response to Arguments
Applicant's arguments filed 9/30/2021 (see p. 7-13), with respect to the 35 USC 103 rejection over claims 1, 9, and 10 as being unpatentable over Bentrem, Zhong, and Lai (see p. 4-10 of the OA dated 3/30/2021, wherein said rejection has been reiterated above) have been fully considered but they are not persuasive. 
The Examiner first notes that the references referred to as “Appendix A” and “Appendix B” correspond to: Liu ("Rational Design of a Boron-Modified Triphenylethylene (GLL398) as an Oral Selective Estrogen Receptor Downregulator" ACS Med. Chem. Lett, 2017, 8, p. 102-106) and Guo ("GLL398, an oral selective estrogen receptor degrader (SERD), blocks tumor growth in xenograft breast cancer models" Breast Cancer Research and Treatment, 2020, 180, p. 359-368), respectively, and said references have been included in the accompanying PTO-892.  The Examiner further notes that both references appear to be attributed to one or more co-inventors and that they both were published after the effective filing date of the claimed invention.  
The Applicant first summarizes the rejection of record on p. 7-9 and then begins the following arguments on p. 10:

    PNG
    media_image6.png
    351
    808
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    351
    799
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    301
    814
    media_image8.png
    Greyscale


Further, as the active metabolites of Tamoxifen are 4-OHT and Endoxifen and the boronic acid/ester prodrugs are presumed to oxidize to 4-OHT and Endoxifen in vivo (see figs. 2, 4, and 5, and discussions thereof in Zhong), it is not clear why the Applicant classifies the large increase in the concentration of 4-OHT and Endoxifen shown in fig. 3f of Zhong, attributable to the boronic ester group of prodrug ZB497 (vs. fig. 3d and 3e, attributable to tamoxifen and 4-OHT), as an undesirable result as compared to the teachings of Appendix A. Appendix A teaches that GW7604 appears to be an active metabolite of boronic acid tamoxifen derivative GLL398/compound 9 (see p. 102 and fig. 6A and 6B and Table 1 on p. 105 and discussions thereof) and that GLL398/compound 9 can be partially converted to the GW7604 in fig. 6B (also see 
Additionally, the Examiner notes that Liu relies upon the teachings of Zhong (reference 12) to show “we found that boronic derivatives of antiestrogenic compounds significantly reduced first pass metabolism of hydroxylated drug molecules, 4-hydroxytamoxifen and endoxifen, leading to the increased plasma concentrations in the circulation” (col. 1 on p. 103).  Therefore Liu also looks to the teachings of Zhong to provide motivation to add boronic acid groups to tamoxifen derivatives to beneficially alter the bioactivity of the drugs.  
The Applicant further argues the following (starting in the middle of p. 11):

    PNG
    media_image9.png
    204
    803
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    135
    792
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    342
    589
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    122
    793
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    413
    798
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    245
    729
    media_image14.png
    Greyscale

	In response, though Zhong does not appear to quantify differences in binding affinity, Zhong does teach the dose-dependent inhibition of tumor growth in mice that were given oral galvages (see Fig. 4 on p. 6 and discussion thereof) and the comparison of individual and total drug and metabolite concentrations in tumor tissues of mice treated with ZB497 or tamoxifen (see Fig. 5 on p. 7 and discussion thereof), wherein the treatments with boronic ester derivative ZB497 resulted in a larger decrease in the size of the tumor (fig. 4) and larger concentrations of active metabolites of tamoxifen in said tumors (fig. 5) as compared to treatment with tamoxifen.  Therefore  is disrupted or hindered.  Additionally, the Examiner points to the teachings of Jiang (“Boron-Based 4-hydroxytamoxifen Bioisosteres for Treatment of de Novo Tamoxifen Resistant Breast Cancer” ACS Med. Chem. Lett. 2012, 3, p. 392-396, of record in the PTO-892  dated 3/30/2021, also see p. 13 of the OA dated 3/30/2021).  In particular see Table 1 on p. 394 and discussion thereof, which teaches that boronic acid/ester prodrugs (4)-(6) (see Scheme 1 and Figure 1 on p. 393) possess comparable or better binding affinity to MCF-7 and T47D breast cancer cells as tamoxifen or 4-OH tamoxifen.  Further, the Examiner notes that Appendix A further teaches that “binding affinity does not necessarily reflect the potency and efficacy of a compound behaving as an ER modulator or downregulator” (col. 1, p. 104). Therefore the Applicant’s arguments are not found to be persuasive as the Examiner is of the opinion that the evidence provided in Zhong, in particular, teaches that boronic acid/ester prodrugs of tamoxifen derivatives would be expected to retain their bioactivity while increasing their bioavailability as compared to tamoxifen and 4-OHT.
With respect to Appendix B (Guo), Guo teaches that the active metabolite of GWLL398 is GW7604 and that the total active drug concentration is the sum of GLL398 and its active metabolite GW7604 (see first paragraph in second col. on p. 364 and fig. 4B).  Therefore, as argued above with respect to the arguments tied to Appendix A, the concentration of active metabolites (4-OHT and Endoxifen) present in the figures of Zhong is just as predictive as the concentration of the boronic acid/ester derivative (GLL398/compound 9) and metabolites (GW7604) in Appendix B as the metabolites must be derived from said boronic acid/ester.  It is unclear why the Applicant classifies the high concentration of the active metabolites recited in Zhong, when the boronic acid ester derivative is orally administered, as a disadvantage of the boronic acid ester prodrug.  Also see fig. 4A and 4B of Appendix A on p. 104, wherein GLL398/compound 9 and GW7604 (the hydroxy metabolite) appear to produce comparable dose-response curves with respect to breast cancer cell lines (including that tested in fig. 4B of Appendix B).  As argued in the rejection, the combination of Bentrem, Zhong, and Lai would lead the skilled artisan to the instantly claimed compound as, based on said teachings, the compound would be expected to possess better oral bioavailability than the corresponding phenol derivative and the Examiner respectfully disagrees with the Applicant’s arguments to the contrary based on the evidence presented thus far and as discussed in detail above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622